Citation Nr: 0423182	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in St. Paul, Minneapolis


THE ISSUE

Entitlement to service connection for frostbite, both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1972 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal a September 1999 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Paul, Minneapolis, which denied service connection for 
frostbite of the feet.  

The veteran gave personal testimony at an RO hearing in April 
2000.  A transcript of the hearing is of record.  

In March 2001, the Board denied entitlement to service 
connection for frostbite of both feet.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court).  

Pursuant to a Joint Motion for Remand, the Court vacated the 
Board's March 2001 decision and remanded the case to the 
Board for further action in light of the enactment of the 
Veterans Claims Assistant Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

In September 2003, the Board remanded the claim to the RO for 
further development.  The RO has complied with the Board's 
September 2003 Remand.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for entitlement to 
service connection for frostbite, both feet, and the VA has 
made reasonable efforts to develop such evidence.  

2.  The service medical records are negative for complaints 
of, or treatment for frostbite.  At discharge, in July 1998, 
the veteran did not have a diagnosis of frostbite, both feet.  

3.  There is objective medical evidence that the veteran 
suffered frostbite, both feet, after discharge, in December 
1998.  

4.  The record lacks objective medical evidence linking the 
current diagnosis of frostbite, both feet, which was 
diagnosed in December 1998, to service.  


CONCLUSION OF LAW

Frostbite, both feet, was not incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112, (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159 because an initial AOJ adjudication had already 
occurred.  Instead, the veteran has the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  A remand was issued in September 2003 specifically 
for that purpose.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985

In the veteran's case, the rating decision of September 1999, 
in which the RO denied the veteran's claim for entitlement to 
service connection for frostbite, both feet, was issued prior 
to the veteran receiving full and adequate notice of VCAA.  A 
timely Notice of Disagreement was flied with the RO's 
September 1999 denial and the veteran was sent a Statement of 
the Case in March 2000.  

The Board denied the veteran's claim in a March 2001 
decision.  He appealed the claim to the Court and in February 
2003, the Court Vacated and Remanded the case for further 
development.  

In April 2003, the Board sent the veteran a correspondence 
requesting additional evidence in support of the claim.  By 
correspondence dated in July 2003, the veteran submitted 
additional evidence to substantiate the claim.  Thereafter, 
the Board remanded the issue to the RO to provide an 
opportunity to comply with VCAA and to consider the 
additional evidence submitted.  

By correspondence dated in February 2004, the veteran was 
informed of the requirements of VCAA and VA's duty to assist.  
A Supplemental Statement of the Case, also issued in February 
2004, provided the appropriate law and regulations.  

The Board concludes that the discussions contained in the 
Board's April 2003 correspondence, the RO's February 2004 
correspondence pertaining to VCAA and the Supplemental 
Statement of the Case, also dated in February 2004, have 
provided the veteran with sufficient information regarding 
the applicable regulations.  

Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The veteran retired as a colonel from the USAF in July 1998.  
Service medical records reflect that the veteran received 
treatment for psoriasis in service, including in July 1995, 
September 1995, January 1996 and April 1997.  During the four 
times noted, treatment was rendered by John R. Haydon, M.D.  
During a February 1996 periodic non-flying physical 
examination, the veteran's skin and lower extremities were 
described as normal.  In August 1997, the veteran was seen at 
the Medical Arts Clinic.  Examination of his extremities 
revealed no cyanosis, clubbing or edema, palmar erythema, 
etc.  During hospitalization in April 1998 for alcohol 
detoxification, no pathology of the feet was recorded.  In 
late April 1998, the veteran underwent a retirement physical 
examination.  The skin and lower extremities were described 
as normal.  A Report of Medical History accompanying that 
examination noted that the veteran had been treated in the 
past for psoriasis.  There was no mention of cold injuries to 
the feet.

Following service, in November 1998, the veteran underwent a 
VA medical examination.  Regarding the skin, some psoriasis 
was noted on the left lower extremity.  There was no mention 
of cold injuries or frostbite of the feet in the history 
rendered by the veteran or on physical examination.

On December 13, 1998, the veteran was hospitalized for 
alcohol detoxification and treatment of hypertension, after 
spending the prior 2 days intoxicated.  Physical examination 
was normal as was the neurological examination.  He was 
discharged two days later.  

On VA Compensation and Pension Examination, dated in November 
1998, the veteran was provided an opportunity to disclose any 
and all injuries or disease that occurred in service.  While 
he listed several problems associated with his health, he did 
not disclose any information relating to frostbite in his 
feet both feet.  The examination was negative for complaints 
of, or a diagnosis for, frostbite, both feet.  

On December 31, 1998, the veteran was admitted to the Dakota 
Heartland Health System.  He had been in his car "binge-
drinking" for 3 days.  He complained of painful feet.  
According to the hospital records, he sustained a severe cold 
injury to the feet with very deep frostbite wounds to both 
feet.  The wounds were debrided.  Ultimately, in January 
1999, he underwent transmetatarsal amputation and split 
thickness skin grafting of both feet.  On the right foot, 
this required near complete removal of all metatarsals.  

In April 1999, the veteran submitted a letter from a private 
physician, which was to the effect that the veteran related 
that he experienced frostbite on a previous occasion.  The 
physician stated that once frostbite occurs, an individual 
would be more susceptible to reoccurrence.  

In April 1999, the veteran submitted lay statements in 
support of his claim.  Summarily, these statements revealed 
that while at Camp Guernsey in late January or early February 
of 1996, the veteran complained of numbness in his feet and 
possible frostbite, as the weather was severe.  One of the 
statements detailed that, upon consulting with medical 
technicians, it was confirmed that the veteran had frostbite, 
as his feet and ankles were white in color.  The veteran was 
advised to return home and to allow his legs to return to 
normal body temperature and to consult medical personnel at 
Peterson Air Force Base.  It was stated that he returned to 
work the next day, but it was unclear as to whether the 
veteran sought medical attention as supposedly advised by the 
medical technicians at the camp.  

The veteran argued, in an August 1999 statement in support of 
his claim, that the lay statements were sufficient to 
conclude that he did suffer frostbite while in service.  

The veteran present personal testimony at an RO hearing in 
April 2000. The transcript reiterated his primary contention, 
which was that had he not suffered frostbite while in service 
in 1996, and but for the 1996 cold weather exposure, he would 
not have suffered the severe frostbite in December 1998, 
which resulted in amputation of some of his toes and portions 
of his feet.  

He testified that he was deployed to Camp Guernsey, Wyoming 
(Camp) and was there for about 24 hours.  He described the 
subzero conditions that he endured while at the Camp and read 
a statement into the record, authored by his personal 
secretary, that supported his description of the conditions.  

He further testified that he was ambulatory for most of the 
time.  He testified that upon his return to Camp Guernsey, 
his feet were numb and stinging so he sought advice from 
medical corpsmen who were there from the Wyoming National 
Guard.  The veteran testified that he reported his symptoms 
to the corpsmen and they stated that they had neither the 
equipment nor the expertise there to help him, but that he 
should return home and warm his feet slowly.  

He stated that his feet were tingling when he arrived home 
from the Camp, but they were better so he did not seek 
medical treatment and returned to duty the next day.  He 
later lost toenails but did not report that either because he 
had a Class I physical upcoming and did not want to say 
anything to jeopardize his rating.  

The veteran maintained that his injury did occur in service; 
however, the incident was not documented due to the remote 
location he was in, and thereafter, his symptom faded away.  
During the February 1996 physical, his feet were not 
observed.  

With regard to the injury sustained in December 1998, the 
veteran testified that his car stalled and he became stuck in 
bad weather conditions overnight. He reported that he was 
afraid to leave his car because he was in a rural area with 
no houses or people around him. He testified that he 
sustained cold injury only to his feet, and not to his ears, 
nose, hands or face. He asserts that the lack of frostbite to 
any other part of his body should substantiate a previous 
frostbite injury to his feet.  

By correspondence dated in August 2000, the veteran submitted 
another statement in support of his claim, where he again 
maintained that he did sustain frostbite in both feet while 
in service and that, but for his previous exposure to 
frostbite in both feet, the 1998 accident would not have 
resulted in frostbite.  

In a June 2003 statement, John R. Haydon, M.D. related that 
he saw the veteran at a Dermatology Clinic at Peterson Air 
Force Base from 1995 to 1997, where he was seen for a 
suspected skin infection, which was found to be psoriasis.  
The physician offered his account of the weather conditions 
at the Camp in 1996 and stated that he observed that the 
veteran's toenails turned black and advised him that there 
was little that could be done about the condition, except to 
monitor the condition for any future complications.  He did 
not know what happened to the treatment record of that event.

On VA Examination, dated in April 2004, the veteran related 
to the examiner his account of the events surrounding the 
injury that resulted in frostbite in both his feet. And the 
history associated with frostbite in both of his feet.  The 
diagnosis was amputation, bilateral feet, secondary to 
frostbite.  The examiner stated that review of the record 
revealed that the veteran sustained significant frostbite in 
1998, which was alcohol related.  He opined that the 
veteran's cold weather exposure in 1998 was the cause of the 
tissue damage leading to amputation of the veteran's feet.  
It was also the examiner's opinion that frostbite of both 
feet would result under the same circumstances as those of 
the veteran, with or without previous cold weather exposure.  
There was no, medical evidence associated with the veteran's 
claims file to suggest that he had treatment or reseals of 
frostbite in, occurring in 1996.  

Thereafter, by correspondence, dated in May 2004, the 
veteran's representative argued that the April 2004 VA 
examination was inadequate.  In June 2004, the representative 
also argued that the physician's statement dated in June 2003 
serves as documentation that frostbite did occur while the 
veteran was in service.  

Law and Regulations

Generally, service connection may be granted for a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted where the evidence shows that the veteran had a 
chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. §§ 
3.303(b); 3.307, 3.309 (2003).  

Where there is no evidence of a chronic condition during 
service or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease that is 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease incurred in service.  38 C.F.R. § 3.303(d).  

Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report, from any 
government or private institution may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.26(b).  

Analysis

Based on review of the entire evidence of record, to include 
review of the medical evidence, statements and arguments 
submitted in support of the veteran's claim, the Board 
concludes that the current diagnosis of frostbite in both 
feet is not related to service, or any incident therein.  

Despite several physical examinations and outpatient visits 
after the alleged cold exposure in January/February 1996, the 
service medical records are negative for an injury or 
diagnosis associated with frostbite.  At discharge, in 1998, 
the service medical records were negative for any injuries 
relating to frostbite in the feet, to include the referenced 
1996 cold weather exposure at Camp Guernsey (the Camp), and 
no mention of a cold injury was made in the associated Report 
of Medical History.  

Post service medical records show that the veteran suffered a 
cold weather injury in December 1998, which resulted in a 
diagnosis of frostbite, both feet, and subsequent 
amputations.  However, these records fail to offer a causal 
relationship between the residuals of frostbite injury that 
occurred in December 1998 and service, or any incident 
therein.  These records also fail to show, as the veteran has 
steadfastly maintained, that the cold weather exposure at the 
Camp, in 1996, made him more susceptible to the frostbite 
suffered in December 1998.  

The Board is aware of the April 1999 physician's general 
statement that once frostbite occurs, an individual would be 
more susceptible to reoccurrence.  However, the physician did 
not, in any way, specifically address the veteran's 
situation.

The Board observes that the veteran has made several 
arguments in support of his claim.  In the June 2004 
Statement of Representative, the veteran's representative 
argued on his behalf that the June 2003 physician's statement 
offered documentation that the frostbite injury did occur in 
service.  Even if, for argument's sake, it was conceded that 
frostbite did occur in 1996, Dr. Haydon's statement addressed 
only the 1996 alleged event, and does not address or relate 
to service the cause of the cold injuries that resulted in 
amputation of the metatarsals of the feet; that is, the 
December 1998 three-day "binge-drinking" episode in a car, 
in Fargo, North Dakota, in the dead of winter.  

The Board further concludes that the record clearly shows 
that the December 1998 incident resulted in frostbite in both 
feet and there is no objective medical evidence to support 
the argument that any 1996 cold weather exposure increased 
his chances of suffering frostbite in December 1998.  On VA 
examination, dated in April 2004, the examiner specifically 
opined that frostbite in both of the veteran's feet was not 
caused by cold weather exposure prior to the 1998 incident.  
Furthermore, private treatment records did not relate the 
December 1998 diagnosis frostbite to service, nor did they 
opine that the 1996 cold weather exposure in service made him 
more susceptible to the frostbite that occurred in December 
1998.  

In the veteran's April 2004 Brief, he argued that the April 
2004 VA examination was inadequate.  In the Board's opinion, 
the medical evidence of record is adequate to adjudicate the 
veteran's claim.  38 C.F.R. § 3.326, 3.327.  

While the Board acknowledges the lay statements pertaining to 
the reported onset of the veteran's frostbite, both feet, the 
lay statements themselves are insufficient; there must be 
medical evidence tending to show that the disorder was 
incurred in service.  The veteran and his fellow servicemen, 
as laymen, are not competent to give opinions regarding 
medical causation or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran has not offered competent medical evidence 
tending to show that frostbite, both feet, was incurred in 
service or related to any incident therein.  

Inasmuch as there is no evidence that the December 1998 
incident, resulting in frostbite in both feet, was caused by 
an injury that occurred in service, to include the 1996 cold 
weather exposure, the Board finds that there is no basis to 
grant service connection for frostbite of the feet.

The Board has considered the benefit-of-the-doubt rule.  
After a review of all the evidence of record and for the 
reasons articulated above, the Board concludes that the 
benefit-of-the-doubt rule does not apply because the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b).  




ORDER

Entitlement to service connection for frostbite, both feet, 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



